AMERICAN ORIENTAL BIOENGINEERING, INC. 1 Liangshuihe First Ave. Beijing E-Town Economic and Technology Development Area, E-Town Beijing 100176, People’s Republic of China December 9, 2009 Securities and Exchange Commission Division of Corporation Finance 100 F Street, N.E. Washington, D.C. 20549-4628 Attn: Jim B. Rosenberg, Senior Assistant Chief Accountant Re: American Oriental Bioengineering, Inc. Form 10-K/A for the Fiscal Year Ended December 31, 2008 Form 10-Q for the Quarterly Period Ended September 30, 2009 File No. 001-32569 Dear Mr.
